February 14, 1928, Laurel E. Francis, as administrator of the estate of Ruth Anna Francis, deceased, filed a petition in the court of common pleas against Edward C. Hobert to recover for the wrongful death of the decedent, a minor child five years old. February 15, 1928, summons was issued, and was served upon defendant on the same day. March 28, 1928, defendant filed an answer, and on July 24, 1928, plaintiff filed a reply. The cause came on for trial April 7, 1930, the defendant being represented by counsel in open court. Plaintiff called the defendant for cross-examination, and, upon re-examination, he testified as follows:
"Q. How old were you at the time of this accident? A. Twenty.
"Q. How old were you when you were served with papers from the sheriff, the summons? A. I was 20.
"Q. And when were you 21? A. September 11, 1928." *Page 492 
After the plaintiff had rested his case, counsel for the defendant made the following statement:
"I desire to move the court to arrest the evidence from the jury and direct said jury to return a verdict for the defendant, on the grounds that the defendant was a minor at the time of the accident, and at the time of the filing of the petition, and there has been no proper service under the statute on said minor. Further, I move the court to direct a verdict for the defendant, on the ground of a failure of proof of any negligence or carelessness on the part of the defendant."
The court thereupon overruled the motion, and the jury returned a verdict in favor of the plaintiff for $300. Edward C. Hobert, the defendant below, brings this proceeding in error, claiming that the court below committed reversible error in overruling his motion at the conclusion of plaintiff's case, for the reason that he was not properly served as a minor under Section 11291, General Code.
We are of the opinion that the defendant, by his course of conduct after he became of age, waived service of summons upon him as a minor under the provisions of that section and entered his appearance in the cause.
The judgment will therefore be affirmed.
Judgment affirmed.
LLOYD, P.J., and RICHARDS, J., concur. *Page 493